 



Exhibit 10.69
Execution Copy
CYTOKINETICS, INCORPORATED
COMMON STOCK PURCHASE AGREEMENT
     THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of
December 29, 2006 (the “Execution Date”) by and between Cytokinetics,
Incorporated, a Delaware corporation (the “Company”), and Amgen Inc., a Delaware
corporation (the “Investor”). All terms not defined herein shall have the
meaning set forth for such terms in the Collaboration and Option Agreement,
dated as of December 29, 2006 by and between the Company and the Investor (the
“Collaboration Agreement”).
RECITALS
     WHEREAS, the Company and the Investor have entered into the Collaboration
Agreement;
     WHEREAS, pursuant to terms set forth in the Collaboration Agreement and
this Agreement the Company desires to sell to the Investor, and the Investor
desires to purchase from the Company, shares of the Company’s Common Stock;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and contained in the Collaboration Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1
Purchase and Sale of Shares
     1.1 Sale of Shares. Subject to the terms and conditions hereof and of the
Collaboration Agreement, the Company will issue and sell to the Investor, and
the Investor will purchase from the Company, at the Closing, 3,484,806 shares of
Common Stock (the “Shares”) at a price per share of $9.47, and an aggregate
purchase price of $33,001,112.82 (the “Aggregate Purchase Price”).
     1.2 Closing. The purchase and sale of the Shares shall take place at a
closing (the “Closing”) to be held at the offices of Wilson Sonsini Goodrich &
Rosati, 650 Page Mill Road, Palo Alto, CA 94304-1050, on the third trading day
following the date hereof (the “Closing Date”). At the Closing, the Company will
deliver or cause to be delivered to the Investor a certificate or certificates
representing the Shares that the Investor is purchasing and, concurrently, the
Investor shall pay the Aggregate Purchase Price by (a) check payable to the
Company, (b) wire transfer in accordance with the Company’s instructions, or
(c) any combination of the foregoing.

 



--------------------------------------------------------------------------------



 



SECTION 2
Representations and Warranties of the Company
     Except as set forth on the Schedule of Exceptions attached hereto as
Exhibit A, the Company hereby represents and warrants the following as of the
Execution Date:
     2.1 Organization and Good Standing and Qualifications. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own,
lease, operate and occupy its properties and to carry on its business as now
being conducted. Except as set forth in the Commission Documents (as defined
below), the Company does not own more than 50% of the outstanding capital stock
of or control any other business entity. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned or leased by it
makes such qualification necessary, other than those in which the failure so to
qualify or be in good standing would not have a Material Adverse Effect. For
purposes of this Agreement, “Material Adverse Effect” shall mean any event or
condition that would reasonably be likely to have a material adverse effect on
the business, operations, properties or financial condition of the Company and
its consolidated subsidiaries, taken as a whole; provided, that none of the
following shall constitute a “Material Adverse Effect”: the effects of
conditions or events that are generally applicable to the capital, financial,
banking or currency markets and the biotechnology industry, and changes in the
market price of the Common Stock.
     2.2 Authorization. (i) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement;
(ii) the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby and thereby
and the issuance, sale and delivery of the Shares have been duly authorized by
all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required; and (iii) the
Agreement has been duly executed and delivered and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, securities, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies, or indemnification
or by other equitable principles of general application.
     2.3 Valid Issuance of Shares. The issuance of the Shares has been duly
authorized by all requisite corporate action. When the Shares are issued, sold
and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, the Shares will be duly and validly issued and
outstanding, fully paid, and nonassessable, and will be free of restrictions on
transfer other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws and, except as otherwise set forth
herein or in the Collaboration Agreement, the Investor shall be entitled to all
rights accorded to a holder of shares of common stock. The Company has reserved
a sufficient number of shares of Common Stock for issuance to the Investor in
accordance with the Company’s obligations under this Agreement.
     2.4 No Conflict. The execution, delivery and performance of this Agreement,
and any other document or instrument contemplated hereby, by the Company and the
consummation by

-2-



--------------------------------------------------------------------------------



 



the Company of the transactions contemplated hereby, do not: (i) violate any
provision of the Certificate or Bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party where such default or conflict would constitute
a Material Adverse Effect, (iii) create or impose a lien, charge or encumbrance
on any property of the Company under any agreement or any commitment to which
the Company is a party or by which the Company is bound, which would constitute
a Material Adverse Effect, (iv) result in a violation of any federal, state,
local or foreign statute, rule, regulation, order, writ, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company are bound or affected where such violation would constitute a Material
Adverse Effect, or (v) require any consent of any third-party that has not been
obtained pursuant to any material contract to which the Company is subject or to
which any of its assets, operations or management may be subject where the
failure to obtain any such consent would constitute a Material Adverse Effect.
The Company is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Shares in accordance with the terms hereof (other than any filings
that may be required to be made by the Company with the Securities and Exchange
Commission (the “Commission”), the National Association of Securities Dealers,
Inc./Nasdaq or state securities commissions subsequent to the Closing); provided
that, for purposes of the representation made in this sentence, the Company is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Investor herein.
     2.5 Compliance. The Company is not (i) in violation or default of any
provision of any instrument, mortgage, deed of trust, loan, contract, commitment
filed with the Commission Documents, (ii) in violation of any provision of any
judgment, decree, order or obligation to which it is a party or by which it or
any of its properties or assets are bound, or (iii) in violation of any federal,
state or, to its knowledge, local statute, rule or governmental regulation, in
the case of each of clauses (i), (ii) and (iii), which would have a Material
Adverse Effect.
     2.6 Capitalization. As of December 12, 2006 (the “Reference Date”), a total
of 43,273,558 shares of Common Stock were issued and outstanding, increased as
set forth in the next sentence. Other than in the ordinary course of business,
the Company has not issued any capital stock since the Reference Date other than
pursuant to (i) employee benefit plans disclosed in the Commission Documents,
and (ii) outstanding warrants, options or other securities disclosed in the
Commission Documents. The outstanding shares of capital stock of the Company
have been duly and validly issued and are fully paid and nonassessable, were not
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities, and, for those shares issued during the last 24 months,
have been issued in compliance with all federal and state securities laws, in
each case except as would not reasonably be expected to have a Material Adverse
Effect. Except as set forth in the Commission Documents, there are no
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the

-3-



--------------------------------------------------------------------------------



 



Company is a party and relating to the issuance or sale of any capital stock of
the Company, any such convertible or exchangeable securities or any such rights,
warrants or options. Without limiting the foregoing, no preemptive right,
co-sale right, right of first refusal, registration right, or other similar
right exists with respect to the Shares or the issuance and sale thereof. Except
as disclosed in the Commission Documents, there are no shareholder agreements,
voting agreements or other similar agreements with respect to the voting of the
Shares to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s shareholders.
     2.7 Commission Documents, Financial Statements. The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and since April 29, 2004 the Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act (all of the foregoing, including filings
incorporated by reference therein, being referred to herein as the “Commission
Documents”). Except as previously disclosed to the Investor in writing, since
April 29, 2004 the Company has maintained all requirements for the continued
listing or quotation of its Common Stock, and such Common Stock is currently
listed or quoted on the Nasdaq Global Market. As of its date, the Company’s Form
10-K for the year ended December 31, 2005 complied in all material respects with
the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder applicable to such document, and, as of its
date, after giving effect to the information disclosed and incorporated by
reference therein, to the Company’s knowledge such Form 10-K did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. As of their
respective dates, to the Company’s knowledge the financial statements of the
Company included in the Commission Documents filed with the Commission since
April 29, 2004 complied as to form and substance in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
Such financial statements have been prepared in accordance with generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
     2.8 Material Adverse Change. Except as disclosed in the Commission
Documents, since September 30, 2006, no event or series of events has or have
occurred that would, individually or in the aggregate, have a Material Adverse
Effect on the Company.
     2.9 No Undisclosed Liabilities. To the Company’s knowledge, neither the
Company nor any of its subsidiaries has any liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) that would be required to be disclosed on a
balance sheet of the Company or any of its subsidiaries (including the notes
thereto) in conformity with GAAP and are not disclosed in the Commission
Documents, other than those incurred in the ordinary course of the Company’s or
its subsidiaries’ respective businesses

-4-



--------------------------------------------------------------------------------



 



since September 30, 2006 or which, individually or in the aggregate, do not or
would not have a Material Adverse Effect on the Company.
     2.10 No Undisclosed Events or Circumstances. To the Company’s knowledge,
and except for the transactions contemplated by this Agreement and the
Collaboration Agreement, no event or circumstance has occurred or exists with
respect to the Company, its subsidiaries, or their respective businesses,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed and which, individually or
in the aggregate, would have a Material Adverse Effect on the Company.
     2.11 Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto. Except as set forth in the Commission Documents or as previously
disclosed in writing to the Investor, there is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company, any subsidiary, or any of their
respective properties or assets that could be reasonably expected to have a
Material Adverse Effect on the Company. Except as set forth in the Commission
Documents or as previously disclosed to the Investor in writing, no judgment,
order, writ, injunction or decree or award has been issued by or, to the
knowledge of the Company, requested of any court, arbitrator or governmental
agency which could be reasonably expected to result in a Material Adverse
Effect.
     2.12 Compliance with Law. The businesses of the Company and its
subsidiaries have been and are presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except as set forth in the Commission Documents or such that would
not reasonably be expected to cause a Material Adverse Effect. Except as set
forth in the Commission Documents, the Company and each of its subsidiaries have
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it, except for such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, the failure
to possess which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     2.13 Exemption from Registration, Valid Issuance. Subject to, and in
reliance on, the representations, warranties and covenants made herein by the
Investor, the issuance and sale of the Shares in accordance with the terms and
on the bases of the representations and warranties set forth in this Agreement,
may and shall be properly issued pursuant to Section 4(2) of the Securities Act
of 1933, as amended (the “Securities Act”), Regulation D promulgated pursuant to
the Act (“Regulation D”) and/or any other applicable federal and state
securities laws. The sale and issuance of the Shares pursuant to, and the
Company’s performance of its obligations under, this Agreement will not
(i) result in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Shares or any of the assets of the Company, or (ii) except
as previously disclosed to the Investor in writing, entitle the holders of any
outstanding shares of capital stock of the Company to preemptive or other rights
to subscribe to or acquire the Shares or other securities of the Company.

-5-



--------------------------------------------------------------------------------



 



     2.14 Transfer Taxes. All stock transfer or other taxes (other than income
taxes) which are required to be paid in connection with the sale and transfer of
the Shares to be sold to Investor hereunder will be, or will have been, fully
paid or provided for by the Company and all laws imposing such taxes will be or
will have been fully complied with.
     2.15 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as defined
in the Investment Company Act of 1940, as amended.
     2.16 Brokers. Except as expressly set forth in this Agreement or the
Collaboration Agreement, no brokers, finders or financial advisory fees or
commissions will be payable by the Company or any of its subsidiaries in respect
of the transactions contemplated by this Agreement or the Collaboration
Agreement.
SECTION 3
Representations and Warranties of the Investor
     The Investor hereby represents and warrants the following as of the date
hereof and as of the Closing Date:
     3.1 Experience. The Investor is experienced in evaluating companies such as
the Company, has such knowledge and experience in financial and business matters
that the Investor is capable of evaluating the merits and risks of the
Investor’s prospective investment in the Company, and has the ability to bear
the economic risks of the investment.
     3.2 Investment. The Investor is acquiring the Shares for investment for the
Investor’s own account and not with the view to, or for resale in connection
with, any distribution thereof. The Investor understands that the Shares have
not been and will not be registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein. The Investor acknowledges and agrees that the Shares
purchased by the Investor, until disposition of such Shares in accordance with
the provisions of this Agreement, shall remain at all times within the
Investor’s control. The Investor further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Shares.
     3.3 Rule 144. The Investor acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions. In connection therewith, the Investor acknowledges that the
Company will make a notation on its stock books regarding the restrictions on
transfers set forth in this Section 3 and will transfer the Shares on the books
of the Company only to the extent not inconsistent therewith.
     3.4 Access to Information. The Investor has received and reviewed
information about the Company and has had an opportunity to discuss the
Company’s business, management and

-6-



--------------------------------------------------------------------------------



 



financial affairs with its management and to review the Company’s facilities.
The Investor has had a full opportunity to ask questions of and receive answers
from the Company, or any person or persons acting on behalf of the Company,
concerning the terms and conditions of an investment in the Shares. The Investor
is not relying upon, and has not relied upon, any statement, representation or
warranty made by any person, except for the statements, representations and
warranties contained in this Agreement and the Collaboration Agreement.
     3.5 Authorization. This Agreement when executed and delivered by the
Investor will constitute a valid and legally binding obligation of the Investor,
enforceable in accordance with its terms, subject to: (i) judicial principles
respecting election of remedies or limiting the availability of specific
performance, injunctive relief, and other equitable remedies; and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors’ rights.
     3.6 Investor Status. The Investor acknowledges that it is either (i) an
institutional “accredited investor” as defined in Rule 501(a) of Regulation D of
the Securities Act (an “Institutional Accredited Investor”) or (ii) a “qualified
institutional buyer” as defined in Rule 144A of the Securities Act, as indicated
on Schedule A hereto, and the Investor shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.
     3.7 Shares of the Company. As of the Execution Date, neither the Investor
nor any of its Affiliates (as defined in Section 6.1(a)) own, directly or
indirectly, any shares of Common Stock of the Company.
     3.8 No Inducement. The Investor was not induced to participate in the offer
and sale of the Shares by the filing of any registration statement in connection
with any public offering of the Company’s securities, and the Investor’s
decision to purchase the Shares hereunder was not influenced by the information
contained in any such registration statement.
SECTION 4
Conditions to Investor’s Obligations at Closing
     The obligations of the Investor under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, any of
which may be waived in writing by the Investor (except to the extent not
permitted by law):
     4.1 No Injunction, etc. No preliminary or permanent injunction or other
binding order, decree or ruling issued by a court or governmental agency shall
be in effect which shall have the effect of preventing the consummation of the
transactions contemplated by this Agreement. No action or claim shall be pending
before any court or quasi-judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would be
reasonably likely to (i) prevent consummation of any of the transactions
contemplated by this Agreement, (ii) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation or (iii) have the
effect of making illegal the purchase of, or payment for, any of the Shares by
the Investor.

-7-



--------------------------------------------------------------------------------



 



     4.2 Representations and Warranties. The representations and warranties of
the Company contained in Section 2 shall have been true and correct in all
material respects (except for such representations and warranties that are
qualified by materiality which shall be true and correct in all respects) on and
as of the Execution Date with the same effect as though such representations and
warranties had been made on and as of such date.
     4.3 Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Execution Date.
     4.4 Compliance Certificate. A duly authorized officer of the Company shall
deliver to the Investor at the Closing a certificate stating that the conditions
specified in Sections 4.2 and 4.3 have been fulfilled and certifying and
attaching the Company’s Certificate of Incorporation, Bylaws and authorizing
Board of Directors resolutions with respect to this Agreement, the Collaboration
Agreement and the transactions contemplated hereby and thereby.
     4.5 Securities Laws. The offer and sale of the Shares to the Investor
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.
     4.6 Authorizations. All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body that are required in connection
with the lawful issuance and sale of the Shares pursuant to this Agreement shall
have been duly obtained and shall be effective on and as of the Closing.
     4.7 Registration Rights Agreement. The Company shall have executed and
delivered a Registration Rights Agreement in the form attached hereto as
Exhibit B.
     4.8 Legal Opinion. The Investor shall have received a legal opinion from
Wilson Sonsini Goodrich & Rosati in the form attached hereto as Exhibit C.
SECTION 5
Conditions to the Company’s Obligations at Closing
     The obligations of the Company to the Investor under this Agreement are
subject to the fulfillment on or before the Closing of each of the following
conditions by the Investor:
     5.1 Representations and Warranties. The representations and warranties of
the Investor contained in Section 3 shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
materiality which shall be true and correct in all respects) on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the Closing.
     5.2 Securities Law Compliance. The offer and sale of the Shares to the
Investor pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

-8-



--------------------------------------------------------------------------------



 



     5.3 Authorization. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Shares pursuant to this Agreement shall have
been duly obtained and shall be effective on and as of the Closing.
SECTION 6
Investor Covenants
     6.1 Trading Restrictions.
          (a) Definitions.
               (i)  “Affiliate” shall have the meaning set forth in Rule 12b-2
of the regulations promulgated under the Securities Exchange Act of 1934, as
amended.
               (ii)  “Restriction Period” shall mean the period commencing on
the date of execution of the Collaboration Agreement and continuing until the
earlier to occur of (A) if the Investor does not exercise its Option under the
Collaboration Agreement, the date that is 60 days after the expiration of the
Investor’ s Option described in Section 10.1 of the Collaboration Agreement, or
(B) if the Investor exercises its Option under the Collaboration Agreement, the
date that is two years from the date of exercise of the Option. For purposes of
this Section 6.1(a), the term “Option” shall have the meaning given such term in
the Collaboration Agreement.
               (iii)  “Significant Event” shall mean any of the following not
involving a violation of this Section 6: (A) the public announcement of a
proposal or intention to acquire, or the acquisition, by any person or 13D Group
of beneficial ownership of Voting Securities representing 15% or more of the
then outstanding Voting Securities; (B) the public announcement of a proposal or
intention to commence, or the commencement, by any person or 13D Group of a
tender or exchange offer to acquire Voting Securities which, if successful,
would result in such person or 13D Group owning, when combined with any other
Voting Securities owned by such person or 13D Group, 15% or more of the then
outstanding Voting Securities; or (C) the entry into by the Company, or the
public announcement by the Company of an intention or determination to enter
into, any merger, sale or other business combination transaction, or an
agreement therefor, pursuant to which the outstanding shares of capital stock of
the Company would be converted into cash, other consideration or securities of
another person or 13D Group or 50% or more of the then outstanding shares of
capital stock of the Company would be owned by persons other than the then
current holders of shares of capital stock of the Company, or which would result
in all or a substantial portion of the Company’s assets being sold to any person
or 13D Group.
               (iv)  “No Solicitation Period” shall mean the period commencing
on the date of execution of the Collaboration Agreement and continuing until the
date that is three years from such date.
               (v)  “Voting Securities” shall mean at any time shares of any
class of capital stock of the Company which are then entitled to vote generally
in the election of directors.

-9-



--------------------------------------------------------------------------------



 



               (vi)  “13D Group” shall mean, with respect to the Voting
Securities of the Company, any group of persons formed for the purpose of
acquiring, holding, voting or disposing of such Voting Securities which would be
required under Section 13(d) of the Exchange Act and the rules and regulations
thereunder to file a statement on Schedule 13D with the Commission as a “person”
within the meaning of Section 13(d)(3) of the Exchange Act if such group
beneficially owned Voting Securities representing more than 5% of the total
combined voting power of all such Voting Securities then outstanding.
          (b) No Solicitation, Purchasing Restrictions. The Investor agrees that
during the No Solicitation Period neither it nor any of its Affiliates will:
               (i) acquire, offer to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise, any Voting Securities or direct or
indirect rights to acquire any Voting Securities of the Company (for purposes of
this clause (A), “the Company” shall include any successor corporation to the
Company resulting from a transaction where 50% or more of the outstanding shares
of the capital stock of the Company immediately after the transaction are held
by the holders of outstanding shares of capital stock of the Company immediately
prior to the transaction);
               (ii) make, or in any way participate, directly or indirectly, in
any “solicitation” of “proxies” to vote (as such terms are used in the rules of
the Commission), or seek to advise or influence any person or entity with
respect to the voting of any Voting Securities of the Company;
               (iii) make any public announcement with respect to, or submit a
proposal for, or offer of (with or without conditions) any extraordinary
transaction involving the Company or all or a substantial portion of any of its
securities or assets;
               (iv) form, join or in any way participate in a “group” as defined
in Section 13(d)(3) of the Exchange Act, in connection with any of the
foregoing;
               (v) otherwise act or seek to control the management, Board of
Directors or policies of the Company, except as expressly permitted hereunder;
or
               (vi) take any action that would reasonably be expected to require
the Company to make a public announcement regarding the possibility of any of
the events described in clauses (i) through (v) above.
Notwithstanding anything to the contrary in this Agreement, it is understood and
agreed that Section 6.1(b) shall not apply to or prohibit the Investor or any of
its Affiliates from: (A) taking any action(s) pursuant to or in connection with
the Collaboration or this Agreement; (B) participating in any sale of, or
proposing or participating in any plan of reorganization with respect to, stock
or assets of the Company pursuant to any insolvency or bankruptcy proceedings;
(C) initiating and engaging in private discussions with the Company or its board
of directors or submitting non-public proposals to the Company or its board of
directors or take any other action listed in Sections 6.1(b)(i)-(vi) above,
provided that any such discussions, proposals or action would not reasonably be
expected to require the Company to make a public announcement in respect
thereof; (D) initiating discussions with, or

-10-



--------------------------------------------------------------------------------



 



submitting proposals to, the Company related to licensing, collaboration,
research, development, marketing or comparable transactions, or entering into
with the Company any relationship or transaction in the ordinary course of
business; (E) acquiring, offering to acquire, or agreeing to acquire, directly
or indirectly, by purchase or otherwise, a number of Voting Securities or direct
or indirect rights to acquire Voting Securities of the Company, such that, when
taken together with the Shares acquired hereunder and all other Voting
Securities held by the Investor and its Affiliates (excluding those Voting
Securities acquired by officers, directors and employees of the Company in
accordance with clause (H) below), equals less than 15% of the Voting Securities
of the Company; (F) acquiring, offering to acquire, or agreeing to acquire,
directly or indirectly, by purchase or otherwise, the securities or direct or
indirect rights to acquire securities of another biotechnology or pharmaceutical
company that beneficially owns any Voting Securities of the Company (provided
that, at the request of the Company, the Investor agrees to take steps that are
reasonably acceptable to both the Company and the Investor to reduce the
Investor’s ownership percentage to below 15% of the outstanding Voting
Securities of the Company within a reasonable amount of time after acquiring
such securities (as long as such reduction in the Investor’s ownership would not
violate Section 16(b) of the Exchange Act) if the acquisition of such
biotechnology or pharmaceutical company causes the Investor and its Affiliates
to hold 15% or more of the Voting Securities of the Company, provided further
that, if the number of Voting Securities required to be sold to cause the
Investor and its Affiliates to reduce their ownership percentage below 15%
exceeds the total number of Voting Securities traded on the NASDAQ Global Market
and/or any other national securities exchange during the 10 consecutive trading
days prior to the consummation of the transaction obligating the Investor’s sale
of Voting Securities, the Company agrees to take reasonable steps to register
the sale of such Voting Securities to be disposed of by the Investor, which
registration shall not constitute a “Demand Registration” under that certain
Registration Rights Agreement, dated as of the date hereof, by and between the
Company and the Investor); (G) taking any action that is approved by the Company
or its board of directors; or (H) acquisition by officers, directors and
employees of the Investor of securities of the Company in open market
transactions for their own account and not in concert with the Investor and not
with the intention of engaging in any of the activities prohibited by
Section 6.1(b)(ii) — (vi). Prior to any purchase or acquisition of Voting
Securities of the Company pursuant to clause (E) above, the Investor shall
provide the Company with at least 15 days prior written notice of such proposed
purchase or acquisition, and shall negotiate in good faith with the Company to
effect such purchase or acquisition as an issuance and sale of new securities
from the Company instead of as a purchase or acquisition from third-parties. If
the parties are able to reach an agreement with respect to such purchase or
acquisition, such purchase or acquisition shall be made pursuant to definitive
documentation, which, among other things, shall include representations and
warranties of the Company substantially similar to the representations and
warranties provided by the Company in this Agreement, and the per share sales
price of which shall be equal to the average of the per share closing price of
the Common Stock for the twenty consecutive trading days immediately preceding
the date of the Investor’s notice on the NASDAQ Global Market or, if not then
traded on the NASDAQ Global Market, such other national securities exchange on
which the Common Stock is then traded. In addition, the Investor shall deliver
to the Company prompt written notice (but in any event such notice shall not be
required to be delivered by the Investor earlier than any deadline for delivery
by the Investor of notice under applicable securities laws or regulations of the
national securities exchange on which the Common Stock is then traded) of any
consummated purchase or other acquisition of Voting Securities of the Company by
the Investor or its Affiliates pursuant to clauses (E) or (F) above.

-11-



--------------------------------------------------------------------------------



 



          (c) Restriction Period No Sell. The Investor agrees that during the
Restriction Period, neither the Investor nor any of its Affiliates shall offer,
sell, contract to sell, pledge, grant any option to purchase, make any short
sale or otherwise dispose of in any manner, either directly or indirectly
(“Sale” or “Sell”), any Shares, any Voting Securities of the Company permitted
to be acquired by the Investor and its Affiliates pursuant to clause (E) of
Section 6.1(b) or any securities of the Company issued as a dividend or
distribution on, or involving a recapitalization or reorganization with respect
to, such Shares or such Voting Securities (collectively, “Covenant Shares”),
other than (i) securities that were permitted to be acquired by directors,
officers and employees of the Investor pursuant to clause (H) in Section 6.1(b)
and (ii) transfers of securities between and among the Company and any one or
more of its Affiliates. The Company shall use commercially reasonable efforts to
permit the Shares to be eligible for clearance and settlement through the
facilities of The Depository Trust Company immediately following the termination
of the Restricted Period.
          (d) Post-Restriction Period Selling Restrictions. After the
Restriction Period, neither the Investor nor its Affiliates shall Sell a number
of Covenant Shares in any three-month period that collectively exceeds 25% of
the aggregate Covenant Shares held by the Investor and its Affiliates as of the
end of the Restriction Period (such number of Covenant Shares, the
“Post-Restriction Allowance”), provided, however, that (i) if in any such
three-month period the Investor and its Affiliates Sell a number of Covenant
Shares that is less than the Post-Restriction Allowance (such shortfall, the
“Carry-Forward Allowance”), the Investor and its Affiliates may Sell any
Carry-Forward Allowance in any subsequent three-month period, along with the
Post-Restriction Allowance for such subsequent three-month period, and (ii) the
Investor and its Affiliates may continue to Sell any portion of any
Carry-Forward Allowance in any three-month period until the Investor and its
Affiliates have Sold all of such Carry-Forward Allowance. Notwithstanding the
foregoing, (x) the Investor and its Affiliates may not sell a number of Covenant
Shares in any three-month period following the Restriction Period that
collectively exceeds 37.5% of the aggregate Covenant Shares held by the Investor
and its Affiliates as of the end of the Restriction Period, and (y) the
limitations set forth in this Section 6.1(d) shall not apply to (A) securities
that were permitted to be acquired by directors, officers and employees of the
Investor pursuant to clause (H) in Section 6.1(b) and (B) transfers of
securities between and among the Company and any one or more of its Affiliates.
For any proposed Sale of 100,000 or more shares of Common Stock of the Company
by the Investor or any of its Affiliates in any single transaction or series of
related transactions (“Proposed Sale Shares”), the Investor shall give the
Company at least 30 days prior written notice of such sale. During such 30 day
period, the Company may seek to find a buyer for the Proposed Sale Shares.
          (e) Termination of Collaboration Agreement. The restrictions contained
in Sections 6.1(b), (c) and (d) shall expire as follows:
               (i) The restrictions contained in Section 6.1(b) shall expire on
the earlier of (A) the date of the expiration of the No Solicitation Period or
(B) the date that is one year following the expiration or termination of the
Collaboration Agreement in accordance with the terms thereof;
               (ii) The restrictions contained in Section 6.1(c) shall expire on
the earlier of (A) the date of the expiration of the Restriction Period or
(B) the date that is one year

-12-



--------------------------------------------------------------------------------



 



following the expiration or termination of the Collaboration Agreement in
accordance with the terms thereof;
               (iii) The restrictions contained in Section 6.1(d) shall expire
on the date that is one year following the expiration or termination of the
Collaboration Agreement in accordance with the terms thereof.
          (f) Occurrence of Significant Event. The restrictions contained in
Sections 6.1(b), (c) and (d) shall be suspended and shall not apply to or
otherwise restrict the Investor’s actions in respect of the Company’s securities
for so long as a Significant Event has occurred and is continuing.
          (g) Notice of Interest Solicitations. Notwithstanding the provisions
of this Agreement, if at any time the Company’s board of directors has approved
the commencement of a process to publicly solicit indications of interest from
third parties with respect to an acquisition of the Company or any Significant
Event, then the Company will notify the Investor of the process and in good
faith permit the Investor to submit an indication of interest in such process.
     6.2 Invalid Transfers. Any sale, assignment or other transfer of Covenant
Shares by the Investor or any of its Affiliates, as applicable, contrary to the
provisions of this Section 6 shall be null and void, and the transferee shall
not be recognized by the Company as the holder or owner of the Covenant Shares
sold, assigned, or transferred for any purpose (including, without limitation,
voting or dividend rights), unless and until the Investor or such Affiliate, as
applicable, has satisfied the requirements of this Section 6 with respect to
such sale. The Investor shall provide the Company with written evidence that
such requirements have been met or waived, prior to it or its Affiliates
consummating any sale, assignment or other transfer of securities, and no
Covenant Shares shall be transferred on the books of the Company until such
written evidence has been received by the Company from the Investor. The
Company, or, at the instruction of the Company, the transfer agent of the
Company, may place a legend on any certificate representing Covenant Shares
stating that such shares are subject to the restrictions contained in this
Agreement. Upon delivery by the Investor of the written evidence required above,
the Company agrees to facilitate the timely preparation and delivery (but in no
event longer than seven (7) business days) of certificates representing the
Covenant Shares to be sold by the Investor or any Affiliate free of any
restrictive legends and in such denominations and registered in such names as
the Investor or such Affiliate may request in connection with such sale.
     6.3 Performance by Affiliates. The Investor shall remain responsible for
and guarantee its Affiliates’ performance in connection with this Agreement, and
shall cause each such Affiliate to comply fully with the provisions of this
Agreement in connection with such performance. The Investor hereby expressly
waives any requirement that the Company exhaust any right, power or remedy, or
proceed directly against such an Affiliate, for any obligation or performance
hereunder, prior to proceeding directly against the Investor.

-13-



--------------------------------------------------------------------------------



 



SECTION 7
INDEMNIFICATION
     Each party (an “Indemnifying Party”) hereby indemnifies and holds harmless
the other party, such other party’s respective officers, directors, employees,
consultants, representatives and advisers, and any and all Affiliates (as
defined in Section 6.1(a)) of the foregoing (each of the foregoing, an
“Indemnified Party”) from and against all losses, liabilities, costs, damages
and expense (including reasonable legal fees and expenses) (collectively,
“Losses”) suffered or incurred by any such Indemnified Party to the extent
arising from, connected with or related to (i) breach of any representation or
warranty of such Indemnifying Party in this Agreement; and (ii) breach of any
covenant or undertaking of any Indemnifying Party in this Agreement. If an event
or omission (including, without limitation, any claim asserted or action or
proceeding commenced by a third party) occurs which an Indemnified Party asserts
to be an indemnifiable event pursuant to this Section 7, the Indemnified Party
will provide written notice to the Indemnifying Party, setting forth the nature
of the claim and the basis for indemnification under this Agreement. The
Indemnified Party will give such written notice to the Indemnifying Party
immediately after it becomes aware of the existence of any such event or
occurrence. Such notice will be a condition precedent to any obligation of the
Indemnifying Party to act under this Agreement but will not relieve it of its
obligations under the indemnity except to the extent that the failure to provide
prompt notice as provided in this Agreement prejudices the Indemnifying Party
with respect to the transactions contemplated by this Agreement and to the
defense of the liability. In case any such action is brought by a third party
against any Indemnified Party and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate
therein and, to the extent that it wishes, to assume the defense and settlement
thereof with counsel reasonably selected by it and, after notice from the
Indemnifying Party to the Indemnified Party of such election so to assume the
defense and settlement thereof, the Indemnifying Party will not be liable to the
Indemnified Party for any legal expenses of other counsel or any other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof, provided, however, that an Indemnified Party shall have the right to
employ separate counsel at the expense of the Indemnifying Party if (i) the
employment thereof has been specifically authorized in writing by the
Indemnifying Party; or (ii) representation of both parties by the same counsel
would be inappropriate due to actual or potential conflicts of interests between
such parties (which such judgment shall be made in good faith after consultation
with counsel). The Indemnified Party agrees to cooperate fully with (and to
provide all relevant documents and records and make all relevant personnel
available to) the Indemnifying Party and its counsel, as reasonably requested,
in the defense of any such asserted claim at no additional cost to the
Indemnifying Party. No Indemnifying Party will consent to the entry of any
judgment or enter into any settlement with respect to any such asserted claim
without the prior written consent of the Indemnified Party, not to be
unreasonably withheld or delayed, (a) if such judgment or settlement does not
include as an unconditional term thereof the giving by each claimant or
plaintiff to each Indemnified Party of a release from all liability in respect
to such claim or (b) if, as a result of such consent or settlement, injunctive
or other equitable relief would be imposed against the Indemnified Party or such
judgment or settlement could materially and adversely affect the business,
operations or assets of the Indemnified Party. No Indemnified Party will consent
to the entry of any judgment or enter into any settlement with respect to any
such asserted claim without the prior written consent of the Indemnifying Party,
not to be unreasonably

-14-



--------------------------------------------------------------------------------



 



withheld or delayed. If an Indemnifying Party makes a payment with respect to
any claim under the representations or warranties set forth herein and the
Indemnified Party subsequently receives from a third party or under the terms of
any insurance policy a sum in respect of the same claim, the receiving party
will repay to the other party such amount that is equal to the sum subsequently
received.
SECTION 8
Miscellaneous
     8.1 Governing Law. This Agreement shall be governed in all respects by the
laws of the State of California as applied to agreements entered into and
performed entirely in the State of California by residents thereof.
     8.2 Survival. The representations, warranties, covenants and agreements
made herein shall survive any investigation made by the Investor and the
Closing.
     8.3 Successors, Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
This Agreement may not be assigned by either party without the prior written
consent of the other; except that either party may assign this Agreement to an
Affiliate (as defined in Section 6.1(a)) of such party or to any third party
that acquires all or substantially all of such party’s business, whether by
merger, sale of assets or otherwise.
     8.4 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by facsimile (receipt confirmed)
or mailed by registered or certified mail, postage prepaid, return receipt
requested, or otherwise delivered by hand or by messenger, addressed
     if to the Investor, at the following address:
Amgen Inc.
One Amgen Center Drive
Thousand Oaks, CA 91320-1799
Attention: Corporate Secretary
Facsimile: (805) 499-8011
     if to the Company, at the following address:
Cytokinetics, Incorporated
280 E Grand Ave
South San Francisco, CA 94080
Attention: President
Facsimile: (650) 624-3010

-15-



--------------------------------------------------------------------------------



 



or at such other address as one party shall have furnished to the other party in
writing. If notice is provided by facsimile, it shall be deemed to be given one
(1) business day after transmission (with receipt of appropriate confirmation).
If notice is provided by U.S. mail, notice shall be deemed to be given four
(4) days after proper deposit in a U.S. mailbox, postage prepaid, and properly
addressed. If notice is provided by a messenger service that guarantees “next
business day” delivery, it shall be deemed effective one (1) business day after
deposit with such messenger service.
     8.5 Expenses. Each of the Company and the Investor shall bear its own
expenses and legal fees incurred on its behalf with respect to this Agreement
and the transactions contemplated hereby.
     8.6 Finder’s Fees. Each of the Company and the Investor shall indemnify and
hold the other harmless from any liability for any commission or compensation in
the nature of a finder’s fee, placement fee or underwriter’s discount (including
the costs, expenses and legal fees of defending against such liability) for
which the Company or the Investor, or any of its respective partners, employees,
or representatives, as the case may be, is responsible.
     8.7 Counterparts. This Agreement may be executed in counterparts, each of
which shall be enforceable against the party actually executing the counterpart,
and all of which together shall constitute one instrument.
     8.8 Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.
     8.9 Entire Agreement. This Agreement and the Collaboration Agreement,
including the exhibits and schedule attached hereto and thereto, constitute the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof. No party shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.
     8.10 Waiver. The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party. None of the terms,
covenants and conditions of this Agreement can be waived except by the written
consent of the party waiving compliance.
[This space left intentionally blank. Signature page follows.]

-16-



--------------------------------------------------------------------------------



 



Confidential
     IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first set forth above.

                        CYTOKINETICS, INCORPORATED   AMGEN INC.  
 
         
By:
  /s/ Robert I. Blum   By:   /s/ Richard D. Nanula      
Name:
  Robert I. Blum       Name:   Richard D. Nanula      
Title:
  President       Title:   Executive Vice President & Chief Financial Officer  

SIGNATURE PAGE TO CYTOKINETICS, INCORPORATED
COMMON STOCK PURCHASE AGREEMENT
Amgen Contract No. 200625167

 



--------------------------------------------------------------------------------



 



Schedule A
The Investor is an institutional “accredited investor” as defined in Rule 501(a)
of Regulation D of the Securities Act.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Schedule of Exceptions
     None.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Legal Opinion

 